Exhibit 10.2

Lake Sunapee Bank Group

Named Executive Officer Incentive Plan

2016 Goals

 

Goal

   Weight   12/31/2015    Threshold   Target   Superior

1) Net Income

   40%   $9,029,000    $9,200,000 to
$9,500,000   $9,500,001 to
$10,000,000   $10,000,001+      Factor Available:    1.000%   2.000%   4.000%

2) Gross Loan Growth

   20%   $1,222,108,000    +$30 million
($1,252,000,000+)   +$40 million
($1,262,000,000+)   +$60 million
($1,322,000,000+)      Factor Available:    0.50%   1.00%   2.00%

3) Asset Quality

   15%   0.49%    NPL/Loans < 1%   NPL/Loans < .50%   NPL/Loans < .35%     
Factor Available:    0.38%   0.75%   1.50%

4) Deposit Growth

   15%   $1,157,352,000    Increase of less than 4%   +4% Growth
(>$1,203,645,000)   +5% Growth
(>$1,215,220,000)      Factor Available:    0.38%   0.75%   1.50%

5) Individual Goals

   10%   Factor Available:    0.25%   0.500%   1.000%

Totals

   100%   Total Factor Available:    Maximum Threshold

 

2.50%

  Maximum Target

 

5.00%

  Maximum Superior

 

10.00%

 

* In order to activate the plan, the Threshold levels for Goals #1 and #5 must
be obtained, and acceptable regulatory ratings maintained.

1) Net income: Consolidated Net Income, as reported in SEC Filings, including
impact of incentive expense and all discretionary bonuses.

2) Gross Loan Growth: Growth of gross loans held in portfolio, as disclosed in
SEC Filings, at 12/31/16 compared to gross loans held in portfolio at 12/31/15,
as disclosed in SEC Filings.

3) Asset Quality is calculated by dividing the amount of Non-Performing Loans
(NPL) to total loans at 12/31/16.

4) Deposit growth: Percent of growth comparing deposits, as disclosed in SEC
Filings, at 12/31/16 compared deposits at 12/31/15, as disclosed in SEC Filings.

5) Three individual goals per Executive, with satisfactory completion (as
determined by Executive’s respective reporting authority) of 1 of 3 necessary
for Threshold; 2 of 3 for Target; and 3 of 3 for Superior.